The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                      Thursday, April 9, 2015

                            No. 04-15-00177-CR and 04-15-00178-CR

                            Daniel Martinez a/k/a Daniel RAMIREZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR2985
                           Honorable Melisa Skinner, Judge Presiding

                                          ORDER
        The trial court’s certification in each of these appeals states that “this criminal case is a
plea-bargain case, and the defendant has NO right of appeal.” The clerk’s record in each appeal
contains a written plea bargain, and the punishment assessed did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant; therefore, the trial court’s
certification in each appeal accurately reflects that the criminal case is a plea-bargain case. See
TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate Procedure provides,
“The appeal must be dismissed if a certification that shows the defendant has a right of appeal
has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d). It is therefore
ORDERED that these appeals will be dismissed pursuant to rule 25.2(d) of the Texas Rules of
Appellate Procedure unless appellant causes an amended trial court certification to be filed in
each appeal by May 7, 2015, showing appellant has the right of appeal. See TEX. R. APP. P.
25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v.
State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.). All other appellate deadlines are
SUSPENDED pending our resolution of the certification issue.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2015.
___________________________________
Keith E. Hottle
Clerk of Court